 



Exhibit 10.3
JOINDER AGREEMENT
for
SECURITY AGREEMENT
     THIS JOINDER AGREEMENT (“Agreement”) is entered into as of July 3, 2007
(the “Effective Date”) by and among Catuity, Inc., a Delaware corporation (the
“Company”), the undersigned subsidiaries of the Company (each a “Grantor” and
collectively and together with the Company the “Grantors”), Gottbetter Capital
Master, Ltd., a Cayman Islands company (“Gottbetter”) and Bridgepointe Master
Fund Ltd., a Cayman Islands company (“Bridgepointe”).
     WHEREAS, the Company entered into a Securities Purchase Agreement with
Gottbetter and Bridgepointe (the “Securities Purchase Agreement”) dated as of
November 21, 2006 and in connection therewith issued Senior Secured Convertible
Notes to each of Gottbetter and Bridgepointe dated November 22, 2006; and
     WHEREAS, in furtherance of the Securities Purchase Agreement, the Grantors
entered into a Security Agreement (the “Security Agreement”) with Gottbetter
dated as of November 21, 2006; and
     WHEREAS, the Company is issuing new Secured Promissory Notes to Gottbetter
and Bridgepointe (each a “New Note” and collectively the “New Notes”), each in
the amount of $75,000; and
     WHEREAS, the parties to the Security Agreement desire that the security
interest granted to Gottbetter thereunder be expanded to secure all of the
Company’s obligations to Bridgepointe under the New Notes and that the New Note
issued to Gottbetter be included as an “Obligation” under the Security
Agreement.
     NOW THEREFORE, in consideration of the foregoing and of the
representations, warranties and covenants set forth in the Security Agreement
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:
1. Joinder. Bridgepointe is hereby added as a party to the Security Agreement,
by reason of the New Note issued to Bridgepointe, bound by all the provisions
thereof, subject to all the obligations therein imposed on the Buyer, and
entitled to all the rights therein granted to the Buyer.
This Agreement is being entered into in accordance with Section 10(a) of the
Security Agreement. The undersigned hereby authorize this Agreement, or a copy
thereof, to be attached to the Security Agreement.
2. Security For Obligations. The New Notes are hereby added as “Obligations”
under Section 3 of the Security Agreement.
3. Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 



--------------------------------------------------------------------------------



 



4. Notices. All notices, requests, demands and other communications required or
permitted to be given to be given under the Security Agreement shall be given to
Bridgepointe at the address provided in the Schedule of Note Buyers under the
Securities Purchase Agreement.
5. Governing Law. Pursuant to Section 10(f) of the Security Agreement, this
Agreement shall be construed, and the rights and liabilities of the parties
hereto determined, in accordance with the internal laws of the State of New
York.
6. Captions, Definitions. The captions to this Agreement are for convenience of
reference only and in no way define, limit or describe the scope or intent of
this Agreement or any part hereof, nor in any way affect this Agreement or any
part hereof. Capitalized terms not defined herein shall have the meanings given
to them in the Security Agreement.
7. Effective Date. This Agreement shall be effective as of the Effective Date.
8. Counterparts. This Agreement may be executed in several counterparts, which
together shall constitute a single document.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the Effective Date.

                      CATUITY, INC.   LOYALTY MAGIC PTY LIMITED
 
                   
By:
      By:            
 
                   
 
  Name: Alfred H. (John) Racine       Name: Alfred H. (John) Racine        
 
  Title: President and CEO       Title: Director        
 
                    CHIP APPLICATION TECHNOLOGIES PTY LIMITED   CIT CARDS
AUSTRALIA PTY LIMITED
 
                   
By:
      By:            
 
                   
 
  Name: Alfred H. (John) Racine       Name: Alfred H. (John) Racine        
 
  Title: Director       Title: Director        
 
                    ACCEPTED AND AGREED TO:                
 
                    Gottbetter Capital Master, Ltd.                
 
                   
By:
                   
 
                   
 
  Name: Adam S. Gottbetter                
 
  Title: Director                
 
                    Bridgepointe Master Fund Ltd.                
 
                   
By:
                   
 
                   
 
  Name: Eric Swartz                
 
  Title: Director                

2 